
QuickLinks -- Click here to rapidly navigate through this document



Exhibit 10.19


Amendment No. 4

To the A330 Purchase Agreement

Dated as of December 21, 2000

Between

AVSA, S.A.R.L.

And

NORTHWEST AIRLINES, INC.


        This Amendment No. 4 (hereinafter referred to as the "Amendment") is
entered into as of December 18, 2003, between AVSA, S.A.R.L., a société à
responsabilité limitée organized and existing under the laws of the Republic of
France, having its registered office located at 2, Rond-Point Maurice Bellonte,
31700 Blagnac, France (hereinafter referred to as the "Seller"), and NORTHWEST
AIRLINES, INC., a corporation organized and existing under the laws of the State
of Minnesota, United States of America, having its principal corporate offices
located at 2700 Lone Oak Parkway, Eagan, Minnesota 55121, USA (hereinafter
referred to as the "Buyer").

WITNESSETH

        WHEREAS, the Buyer and the Seller entered into an A330 Purchase
Agreement, dated as of December 21, 2000, relating to the sale by the Seller and
the purchase by the Buyer of certain Airbus Industrie A330-300 aircraft (the
"Aircraft") which, together with all Exhibits, Appendices and Letter Agreements
attached thereto, and as amended by Amendment No.1 dated as of November 26,
2001, Amendment No. 2 dated as of December 20, 2002, and Amendment No. 3 dated
as of April 30, 2003, thereto is hereinafter called the "Agreement."

        WHEREAS, the Seller and the Buyer have agreed to certain changes in the
delivery schedule of the Converted Firm A330-200 Aircraft.

        WHEREAS, capitalized terms used herein and not otherwise defined herein
will have the meanings assigned to them in the Agreement. The terms "herein,"
"hereof" and "hereunder" and words of similar import refer to this Amendment.
Both parties agree that this Amendment will constitute an integral, nonseverable
part of the Agreement and be governed by its provisions, except that if the
Agreement and this Amendment have specific provisions that are inconsistent, the
specific provisions contained in this Amendment will govern.

        NOW, THEREFORE, IT IS AGREED AS FOLLOWS:

1

--------------------------------------------------------------------------------

1.     RESCHEDULING

The Buyer and the Seller have agreed to reschedule certain Converted Firm
A330-200 Aircraft as follows:

CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT. Converted
Firm Aircraft in Amendment No. 2 to the Agreement   CONFIDENTIAL MATERIAL
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT. Converted Firm Aircraft in
this Amendment
CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT. 2005 (No.
13)
 
CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT. 2004 (No.
13)
CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT. 2005 (No.
14)
 
CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT. 2004 (No.
14)
CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT. 2005 (No.
15)
 
CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT. 2004 (No.
15)


2.     DELIVERY

As a consequence of Paragraph 1 above, the delivery schedule in Subclause 9.1 of
the Agreement, as amended, is hereby canceled and replaced by the following
quoted delivery schedule for Firm Aircraft and Converted Firm A330-200 Aircraft:

        QUOTE

Firmly Ordered Aircraft No./Type


--------------------------------------------------------------------------------

  Month/Year of Delivery

--------------------------------------------------------------------------------

1/   CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.   03   13/
  CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.   04 2/  
CONFIDENTIAL MATERIAL OMITTED AND FILED   03   14/   CONFIDENTIAL MATERIAL
OMITTED AND FILED   04

2

--------------------------------------------------------------------------------

    SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST
FOR CONFIDENTIAL TREATMENT.           SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.   04 3/  
CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.   03   15/
  CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.   04 4/  
CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.   03   16/
  CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.   05 5/  
CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.   03   17/
  CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.   05 6/  
CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.   04   18/
  CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.   05 7/  
CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.   04   19/
  CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.   06 8/  
CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.   04   20/
  CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.   06 9/  
CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL   04   21/  
CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.   07


3

--------------------------------------------------------------------------------

    TREATMENT.                 10/   CONFIDENTIAL MATERIAL OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT.   04   22/   CONFIDENTIAL MATERIAL OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT.   07 11/   CONFIDENTIAL MATERIAL OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT.   04   23/   CONFIDENTIAL MATERIAL OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT.   08 12/   CONFIDENTIAL MATERIAL OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT.   04   24/   CONFIDENTIAL MATERIAL OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT.   08

        UNQUOTE

3.     LETTER AGREEMENT NO. 8

It is understood and agreed that, with respect to Letter Agreement No. 8 to the
Agreement, as amended by Amendment No. 2 to the Agreement, (i) the signature of
this Amendment will occasion CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT, and (2) the CONFIDENTIAL MATERIAL OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT referred to in Paragraph 2.4.2.1 of such Letter Agreement
No. 8, as amended by such Amendment No. 2, will be CONFIDENTIAL MATERIAL OMITTED
AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT in such Amendment No. 2, CONFIDENTIAL
MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT in this Amendment.

4.     EFFECT OF THE AMENDMENT

The provisions of this Amendment are binding on both parties upon execution
hereof. The Agreement will be deemed amended to the extent herein provided, and,
except as specifically amended hereby, will continue in full force and effect in
accordance with its original terms. This Amendment supersedes any previous
understandings, commitments, or representations whatsoever, whether oral or
written, related to the subject matter of this Amendment.

Both parties agree that this Amendment will constitute an integral, nonseverable
part of said Agreement, that the provisions of said Agreement are hereby
incorporated herein

4

--------------------------------------------------------------------------------

by reference, and that this Amendment will be governed by the provisions of said
Agreement, except that if the Agreement and this Amendment have specific
provisions that are inconsistent, the specific provisions contained in this
Amendment will govern.

5.     CONFIDENTIALITY

This Amendment is subject to the confidentiality provisions set forth in
Subclause 22.4 of the Agreement.

If the foregoing correctly sets forth our understanding, please indicate your
acceptance by signing in the space provide below.

Accepted and Agreed,
NORTHWEST AIRLINES, INC.   Very truly yours,
AVSA, S.A.R.L.
 
 
 
 
 
By:
/s/  DANIEL B. MATTHEWS      

--------------------------------------------------------------------------------

Daniel B. Matthews
Senior Vice President & Treasurer
 
By:
/s/  MARIE-PIERRE MERLE-BERAL      

--------------------------------------------------------------------------------

Marie-Pierre Merle-Beral
Chief Executive Officer

5

--------------------------------------------------------------------------------



QuickLinks


Amendment No. 4 To the A330 Purchase Agreement Dated as of December 21, 2000
Between AVSA, S.A.R.L. And NORTHWEST AIRLINES, INC.
